Citation Nr: 0623734	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  03-11 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disorder.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound (GSW) to the left thigh with damage to 
underlying muscles, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1942 to 
December 1945, and from September 1950 to June 1952.  He also 
had service in the Rhode Island National Guard.

This matter is before the Board of Veterans' Appeals 
(hereinafter the Board) based on appeal from a December 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in St. Petersburg, Florida.  

In April 2004 the Board granted a motion to advance this case 
on the Board's docket and then remanded the case to the RO 
for additional development, including the acquisition of a 
compensation and pension (C&P) examination.  The report of 
this examination, which was conducted in August 2005, has 
been made a part of the record.


FINDINGS OF FACT

1.  The veteran has provided credible evidence that his 
bilateral sensorineural hearing loss is attributable to 
acoustic trauma incurred while working in ships' engine and 
fire rooms.

2.  The service-connected residuals of the left thigh injury 
are not manifest by severe muscle impairment.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss is the result of disease or injury 
incurred during active military service.  38 U.S.C.A. §§ 
1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2005).

2.  The criteria for a rating in excess of 20 percent for 
residuals of a GSW to the left thigh, affecting Muscle Group 
XV, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.2, 4.14, 4.55, 4.56, 4.73 Diagnostic Code 5315 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection For Bilateral Hearing Loss

Legal Criteria.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted on the basis of a post-
service initial diagnosis of a disease, when "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  See 38 
C.F.R. § 3.303(d).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).  


Factual Background.  The veteran alleges that the hearing 
loss from which he now suffers began during his shipboard 
service as a machinist's mate in World War II.  He reports 
that he worked in ships' engine and fire rooms as a 
machinist's mate, and avers that he performed his duties 
without ear protection.  He also reports that he suffered 
from an ear infection while in service, and says that he 
underwent surgery on his left ear in 1959.  He adds that he 
has been wearing hearing aids since 1958.  

VA and private medical records confirm that the veteran 
currently suffers from profound sensorineural hearing loss in 
both ears.  Service medical records dated in February 1944 
also confirm that the veteran was released back to duty after 
the 5th day of treatment for a left ear infection.  When the 
veteran was examined in June 1952 prior to separation from 
his second period of active service, his hearing was found to 
be normal on whispered voice testing.  

Private medical records dated in 1959 confirm that the 
veteran underwent a left ear stapedectomy at that time.

Statements submitted by the veteran's family and friends 
attest to the veteran's hearing difficulties after military 
service.  Of particular note is a statement from the 
veteran's brother-in-law, who reports that when he first met 
the veteran in 1943 (while the veteran was in the Navy), the 
veteran seemed fine, but that the next time he saw the 
veteran, which was 1947, he noticed that he had to 
continually repeat himself when speaking to the veteran.

VA treatment records dated in June 2002 reveal that the 
veteran was fitted for a hearing aid.  According to an 
audiology note dated in April 2003, "it is likely that, at 
least in part, the hearing loss is a result of this 
[veteran's] military experience."  Treatment records dated 
in December 2004 note that the veteran wears a hearing aide 
in his left ear and is deaf in his right ear.  

A C&P examination done in February 1980 advises "deaf in 
both ears."  A C&P examination done in November 2001 found 
severe to profound mixed hearing loss for the left ear, and a 
profound sensorineural hearing loss for the right ear with no 
measurable hearing for that ear.  According to that examiner, 
"it is more likely than not, based on the [veteran's] 
history and the audiologic testing completed, that this 
veteran's current hearing loss is at least partly related to 
the acoustic trauma suffered during his military 
experience."

A C&P examination was also done in August 2005.  Testing 
showed a profound hearing loss in the left ear and an 
anacusic ear on the right.  In fact, the examiner stated that 
he was unable to test word recognition in the right ear.  
Diagnosis was profound bilateral sensorineural hearing loss.  
According to the examiner, the veteran's hearing loss "is 
likely due to noise trauma."  The examiner noted that he had 
not been asked to opine as to etiology.  The examiner also 
advised that while service records indicate that an exit 
"hearing test" was done, "it is important to not[e] that 
the whispered voice test is only a gross assessment of 
hearing thresholds."  

Analysis.  A discharge document dated in December 1945 
confirms that the veteran's naval job was that of "motor 
machinist's mate second class."  In view of the veteran's 
military occupational specialty, and based on the veteran's 
avowal that he performed his duties in ships' engine and fire 
rooms, the Board finds that the veteran was undoubtedly 
exposed to acoustic trauma while aboard ships in the Navy.  
In so doing, the Board also accepts the November 2001 
examiner's opinion that the veteran's hearing loss is due to 
"acoustic trauma suffered during his [the veteran's] 
military experience," particularly in light of testimonial 
evidence from the veteran's contemporaries regarding the need 
to repeat themselves when speaking to the veteran upon his 
release from active duty.  38 C.F.R. § 3.304(d); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of, or may be 
readily recognized by, lay persons).  

Although the final discharge examination indicates that the 
veteran's hearing was normal, the Board notes, as propounded 
by the August 2005 examiner, that findings obtained via 
whispered/spoken voice tests are highly unreliable.  The 
Board therefore finds that the evidence is in equipoise.  
Resolving all reasonable doubt in favor of the veteran, a 
finding of service connection for bilateral hearing loss is 
warranted.  38 C.F.R. §§ 3.102, 3.303.  

Increased Rating for Residuals of GSW, Left Thigh, 
with Damage To Underlying Muscles

Legal Criteria.  Disability ratings are based upon VA's 
Schedule for Rating Disabilities as set forth in 38 C.F.R. 
Part 4.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity in civil occupations.  The disability must be viewed 
in relation to its history.  38 C.F.R. § 4.1.  A higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2005).  However, for purposes of determining whether 
the appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).  See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Rating 
Schedule may not be employed as a vehicle for compensating a 
claimant more than once for the same symptomatology, since 
such a result would overcompensate the claimant for the 
actual impairment of his earning capacity and would 
constitute pyramiding.  Esteban, id., citing Brady v. Brown, 
4 Vet. App. 203 (1993). 

For VA rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  38 C.F.R. 
§ 4.55(b).  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  

Disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:  

(1) Slight disability of muscles- 
(i) Type of injury.  Simple wound of muscle without 
debridement or infection.  
(ii) History and complaint. Service department 
record of superficial wound with brief treatment 
and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this 
section.  
(iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate disability of muscles- 
(i) Type of injury.  Through and through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  
(ii) History and complaint.  Service department 
record or other evidence of in-service treatment 
for the wound.  Record of consistent complaint of 
one or more of the cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of 
this section, particularly lowered threshold of 
fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  
(iii) Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some 
loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the 
sound side.  

(3) Moderately severe disability of muscles- 
(i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  
(ii) History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section and, if present, 
evidence of inability to keep up with work 
requirements.  
(iii) Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.  

(4) Severe disability of muscles- 
(i) Type of injury.  Through and through or deep 
penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  
(ii) History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with 
work requirements.  
(iii) Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:  
*	X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma 
and explosive effect of the missile.  
*	Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather 
than true skin covering in an area where bone 
is normally protected by muscle.  
*	Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  
*	Visible or measurable atrophy.  
*	Adaptive contraction of an opposing group of 
muscles.  
*	Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  
*	Induration or atrophy of an entire muscle 
following simple piercing by a projectile.  
38 C.F.R. § 4.56(d). 

Muscle Group XV's functions include adduction of hip, flexion 
of hip and flexion of knee.  It includes the mesial thigh 
group muscles:  (1) adductor longus; (2) adductor brevis; (3) 
adductor magnus; and (4) gracilis.  A slight Muscle Group XV 
injury warrants a noncompensable rating; a moderate injury 
warrants a 10 percent rating; a moderately severe injury 
warrants a 20 percent rating; and a severe injury warrants a 
maximum 30 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 
5315 (2005).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Factual Background.  Service medical records reflect that in 
August 1951 the veteran sustained a GSW to his left thigh at 
Fort Bragg, North Carolina.  The veteran was driving a jeep 
when a companion's rifle fell to the floor and accidentally 
discharged, wounding him in the left thigh.  Surgery notes 
reflect that there was a quarter sized dirty wound of the 
skin in the antero-medial aspect of the left thigh.  The 
wound was excised with wide debridement of segments of the 
sartorius, gracilis and vastus medialis muscles.  Muscles 
were debrided to the superficial femoral vessels which were 
intact.  A notation dated in October 1951 reflects that the 
veteran sustained a 5 cm. oblique transverse wound of the 
antero-medial aspect of the left thigh as a result of the GSW 
from a blank cartridge.  It was noted that the wound was then 
healed but that there was 1 inch atrophy of the left thigh.

VA examination in September 1952 reflects that the veteran 
reported that his left leg was not as strong as it used to 
be, because of numbness on the inner side of the thigh down 
to the knee.  Examination revealed that the veteran walked 
without limp and was able to raise up on his toes.  There was 
an irregular depressed brownish colored scar, measuring 3 1/2 
by 1 1/2 inches, with small circular surrounding scars 
apparently from sutures.  The scar was clean, firm, well 
healed, non tender, and somewhat adherent.  There was loss of 
subcutaneous muscle substance in muscle groups comprising 
adductor longus, adductor sartorius magnus, and gracilis 
muscles.  There was atrophy of the left lower extremity 
present with 1 inch difference in circumference in the mid 
thigh, knee and mid-calf regions, the left being smaller than 
the right.  There was some loss of power in motions of the 
knee, notably in flexion and abduction, where approximately 1/4 
of the normal range of motion was absent against forced 
pressure.  Without pressure, the extremity could be moved 
fully in all directions.  The following diagnosis was given:  
scar, GSW, left thigh, with loss of underlying muscle, 
subjectively symptomatic with objective physical findings as 
noted.  

By a rating dated in October 1952 service connection was 
established for the left thigh GSW residuals, which was rated 
as 20 percent disabling from June 1952.  The 20 percent 
rating for the GSW residuals has been in effect since June 
1952.

VA examination done in August 1978 found "marked loss of 
substance of the vastus medialis muscle and the thigh is 
somewhat atrophic measuring 17 1/4 inches on the right as 
compared to 16 3/4 inches on the left at a level six inches 
above the knee."  

VA examination done in February 1980 reports "some loss of 
the underlying muscle mass of the left quadriceps muscle.  
The circumference of the right mid thigh is 17 1/2 inches, the 
left 18 inches."[sic]  "Muscle strength shows quadriceps of 
right 5+, left 3+."

The report of a VA examination done in October 2001 reflects 
that the veteran denied any change in symptomatology from the 
time of the recuperation from the injury to the present time.  
The examiner noted that the veteran walked with a cane 
because his left knee gives way on occasion.  Examination 
revealed slight 4/5 weakness in the extensors of the left 
knee.  There was poor heel and toe rising.  Another 
examination in November 2001 reflects that the veteran 
reported that he had been wounded by the blast of a grenade 
launcher.  The examiner stated that because of the nature of 
the weapon, the wound was not a through and through wound, 
but the veteran did incur a significant tissue defect at the 
time of injury.  Examination of the anteromedial aspect of 
the left thigh revealed a well healed slightly irregular, 
flattened scar.  There was an area of umbilication beneath 
the scar in the surrounding area indicating soft tissue loss 
from the blast injury.  The left quadriceps femoris muscle 
group was lacking sufficient strength to straight leg raise 
with the left knee extended to 180 degrees."  

VA treatment records dated in December 2002 note "chronic 
upper thigh muscle loss deformity."  The veteran reported 
"feeling of muscle tightness only in his left leg."

VA treatment records dated in January 2003 note "occlusion 
versus stenosis of the superficial femoral artery with 
adequate collateralization on the left.  Tracings at the 
pedal position are reduced but still pulsatile."  "This 
[veteran's] left lower extremity symptoms more likely than 
not related to prior rocket-shell injury in 1950's."

VA examination done in August 2005 advises:  "minimal damage 
to the quadriceps femoris muscle.  There is no weaknesses in 
adduction or abduction.  . . . There is no quadriceps 
weakness.  There is mild atrophy of the left quadriceps of 
approximately 1 inch.  There is no scar tenderness.  There is 
no adhesion of the sca[r] and the scar tissue appears normal 
in all respects.  There is injury to the muscle group XV, 
which is moderate in degree.  [Veteran's] injury to the 
muscle group XV is best described as moderate"  Diagnosis 
was "gunshot wound to the left thigh muscle group XV 
involvement to a mild degree."


Analysis.  In the opinion of the Board, the record does not 
reflect the presence of severe muscle injury such as to 
warrant a rating in excess of the 20 percent rating which has 
been in effect for the residuals of the GSW since 1952.  

The wound was initially described in August 1951 as a quarter 
sized wound to the antero-medial aspect of the left thigh.  
The wound was excised with wide debridement of several 
muscles.  A notation dated in October 1951 reflects that the 
veteran sustained a 5 cm. oblique transverse wound of the 
antero-medial aspect of the left thigh as a result of the GSW 
from a blank cartridge.  It was noted that the wound was then 
healed but that there was 1 inch atrophy of the left thigh.

VA examination in September 1952 reflects that the veteran 
walked without limp and was able to raise up on his toes.  
There was loss of subcutaneous muscle substance, atrophy of 
the left lower extremity, and some loss of power in motions 
of the knee.  Without pressure, the extremity could be moved 
fully in all directions. 

VA examination in August 2005 revealed minimal damage to the 
quadriceps femoris muscle.  There was no weaknesses in 
adduction or abduction.  There was no quadriceps weakness.  
There was mild atrophy of the left quadriceps.  There was no 
scar tenderness or adhesion of the scar.  The examiner stated 
that the injury to Muscle Group XV was moderate in degree.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 20 percent for the veteran's service-connected left 
thigh disability.

As for whether the veteran is entitled to a separate rating 
for scars, the Board notes that the veteran's current rating 
of 20 percent for a muscle injury contemplates scarring.  VA 
examinations described the veteran's scaring as non-tender, 
and do not indicate that the scaring causes limitation of 
motion or function.  VA regulations specifically provide that 
objective findings of moderately severe muscle disability 
include scars.  To assign the veteran a separate rating for 
scarring would constitute an impermissible act of pyramiding.  
See 38 C.F.R. § 4.14 (2005); Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994); Brady v. Brown, 4 Vet. App. 203, 206-7 
(1993) (providing that the assignment of more than one rating 
for the same disability constitutes impermissible 
"pyramiding" of benefits).

The Board notes that there is no evidence of record that the 
veteran's service-connected left thigh disability cause 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The evidence does not reflect that 
the veteran's left thigh disability presents an unusual or 
exceptional disability picture.  Hence, no action is required 
as to the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2005) for assignment of an extraschedular 
evaluation.

The Board finds that VA has satisfied the duties to notify 
and assist, as required by the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.

A rating in excess of 20 percent for residuals of a GSW to 
the left thigh is denied.



____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


